Land, J.
The plaintiff enjoined the defendants, the Police Jury of the parish of Ascension, and a jury of freeholders acting- under their authority, from opening and constructing a public road irom New River to the Mississippi River, opposite Donaldsonville — on the ground, among others, that the road is located in part on lands belonging to the minors represented by him, and that the expropriation of the lands for the purposes of the road, and the assessment of damages, as a compensation for the same, had not been made according to law, and were prejudicial to the interest of the minors.
On this ground, the injunction was sustained, but dissolved as to the other grounds stated in the petition, and the plaintiff was condemned to pay the costs of suit. In this respect, the judgment is erroneous; where the plaintiff partially succeeds in an injunction suit, it must be on the ground of a legal cause of action, and as a consequence, is entitled to recover the costs of suit.
It is, therefore, ordered, adjudged and decreed, that the judgment be reversed, so far as it condemns the plaintiff to pay the costs of this suit; and it is now ordered, adjudged and decreed, that the Police Jury of the parish of Ascension be condemned to pay said costs, and fthat the judgment of the lower court thus amended be affirmed And it is further ordered and decreed, that the appellees pay the costs of this appeal.